Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15, 17, 18 are pending.
Claims 16 has been canceled.
Claims 1-15, 17, 18 are rejected.

Response to Arguments
Applicant’s arguments, see reply, filed 1/4/2021, with respect to 1-15, 17, 18 have been fully considered and are persuasive.  The final rejection of 11/03/2020 has been withdrawn. 
Applicant’s arguments, see reply, filed 1/4/2021, with respect to the rejection(s) of claim(s) 1-15, 17, 18  under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Halligan et al. (US-PG-PUB 2016/0205015 A1)


Allowable Subject Matter
Examiner believes that the novelty of the current application is captured in [0045] via equation R/M=C/(M/F). The primary reference and the secondary references teach 
                Applicant is advised to incorporate this equation into all independent claims in order to put the case in condition for allowance.

Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.            Claims 1,3,5,7,8,12, 14,15,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Anumala et al. (US-PG-PUB 2014/0254406 A1) in view of Chesla et al. (US-PG-PUB 2013/0320734 A1) and in view of Halligan et al. (US-PG-PUB 2016/0205015 A1) .







    PNG
    media_image1.png
    544
    423
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    702
    576
    media_image2.png
    Greyscale




The 2nd reference Chesla et al. (US-PG-PUB 2013/0329734 A1 as indicated in applicant’s IDS) is about providing value added services in SDN based network and is shown in fig. 2 below

    PNG
    media_image3.png
    624
    421
    media_image3.png
    Greyscale




The third reference Halligan is about SDN and is shown in fig. 3 

    PNG
    media_image4.png
    578
    847
    media_image4.png
    Greyscale










As to claim 1. Anumala teaches a method performed by a sampling node in a Software Defined Network (SDN) for handling traffic flows (Anumala fig 5. [0032] deep packet inspection of flow taking place in a SDN network see also [0029]) the method comprising:
Identifying a traffic flow (Anumala fig. 5, 510 a flow being received i.e. identified and [0043] VoIP, unlimited voice can be value added service)  
determining a capacity demand of the traffic flow (Anumala fig. 5, 520 [0032]  flow characteristic i.e. application which  require certain bandwidth being determined and [0043] based on application type such as VoIP bandwidth requirement is known) ;
 determining a capacity of the SON (Anumala fig. 5,530 determining VPAN i.e. managing server characteristic see also [0033] capacity i.e. bandwidth of switching devices being determined); 
Anumala does not teach that may benefit from being routed via a service optimizing node (SON) that is capable of providing a value added service (VAS) to the traffic flow;
However Chelsea from a similar field of endeavor teaches a traffic that may benefit from being routed via a service optimizing node (SON) that is capable of providing a value added service (VAS) to the traffic flow (Examiner notes in [0002] that valued added service (VAS) is one of “caching, transcoding and virus scanning” Chelsea [0035] traffic destined to specific i.e. traffic flow being identified as available to being routed via VAS which provide specific processing).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chelsea and the (Chelsea [0011])
The combination of Anumala and Chelsea  does not teach expressly teach SON and does not teach  based on the determined capacity demand of the traffic flow and the determined capacity of the SON determining whether the SON cannot accommodate the determined capacity demand of the traffic flow, and
informing a flow switch of the SDN that the traffic flow should bypass the SON as a result of determining that the SON cannot accommodate the determined capacity demand of the traffic flow
However Halligan from a similar field of endeavor teaches SON (Halligan[0048] L7 SDN may be a video optimization service optimizing flow), based on the determined capacity demand of the traffic flow and the determined capacity of the SON determining whether the SON cannot accommodate the determined capacity demand of the traffic flow (Halligan [0101] a determination that a L7-SDN is not able to accommodate flows and [0102] deep packet inspection which allow types of data i.e. bandwidth requirement and [0089] the L7 application is a video optimization service and see also [0048] L7 SDN implemented in physical device i.e. VNF may be a video optimization service optimizing flow) and
informing a flow switch of the SDN that the traffic flow should bypass the SON as a result of determining that the SON cannot accommodate the determined capacity demand of the traffic flow (Halligan [0101] a determination that a L7-SDN is not able to accommodate flows and instruction being sent to a device so that flow can bypass appliance and [0032] a controller controlling L7 SDN and [0037] L7 SDN communicatively connected to controller and [0041] L7 application is for services optimization).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Halligan and the combined teaching of Anumala and Chesla to use deep packet inspection in order to decide which path flow should take. Because Halligan teaches introduction of layer 7 applications in service chain in a SDN network (Halligan [0011]).

As to claim 3 The combination of Anumala, Chelsea and Halligan teaches all the limitations of the parent claim 1,
Anumala teaches wherein the capacity demand of the traffic flow is defined as an amount of data associated with the traffic flow (Anumala fig. 5, 520 [0032] flow characteristic i.e. application which require certain bandwidth or amount of data)

As to claim 5. The combination of Anumala, Chelsea and Halligan teaches all the limitations of the parent claim 1,
Anumala teaches wherein the traffic flow is identified based on destination IP-address, protocol and/or destination port (Anumala [0031] sources and destination IP address based on which flow type is identified)

As to claim 7. The combination of Anumala, Chelsea and Halligan teaches all the limitations of the parent claim 1,
 (Anumala fig. 5, 510 a flow being received i.e. identified and see also [0034] characteristic of a first flow among multiple flow being determined and [0022] multiple type of network traffic),  
determining a capacity demand of the first traffic flow Anumala fig. 5, 520 [0032]  flow characteristic i.e. application which  require certain bandwidth being determined and [0043] based on application type such as VoIP bandwidth requirement is known and see also [0034] characteristic of a first flow among multiple flow being determined and [0022] multiple type of network traffic),
The combination of Anumala and Chesla does not teach, SON, based on the determined capacity demand of the first traffic flow and the determined capacity of the SON, determining whether the SON can accommodate the determined capacity demand of the first traffic flow and
informing the flow switch of the SDN that the first traffic flow should be sent to the SON as a result of determining that the SON can accommodate the determined capacity demand of the first traffic flow
However Halligan from a similar field of endeavor teaches SON(Halligan[0048] L7 SDN may be a video optimization service optimizing flow),  based on the determined capacity demand of the traffic flow and the determined capacity of the SON determining whether the SON cannot accommodate the determined capacity demand of the traffic flow (Halligan [0101] a determination that a L7-SDN is not able to accommodate flows and [0102] deep packet inspection which allow types of data i.e. bandwidth requirement and [0089] the L7 application is a video optimization service) and
informing a flow switch of the SDN that the traffic flow should bypass the SON as a result of determining that the SON cannot accommodate the determined capacity demand of the traffic flow (Halligan [0101] a determination that a L7-SDN is not able to accommodate flows and instruction being sent to a device so that flow can bypass appliance and [0032] a controller controlling L7 SDN and [0037] L7 SDN communicatively connected to controller and [0041] L7 application is for services optimization).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Halligan and the combined teaching of Anumala and Chesla to use deep packet inspection in order to decide which path flow should take. Because Halligan teaches introduction of layer 7 applications in service chain in a SDN network (Halligan [0011]).

As to claim 8. Anumala teaches a sampling node in a Software Defined Network (SDN) for handling traffic flows, the sampling node (Anumala fig 5. [0032] deep packet inspection of flow taking place in a SDN network see also [0029]) comprising:
a processor (Anumala [0046] processor and memory); and
a memory comprising instructions which, when executed by the processor (Anumala [0046] processor and memory), cause the processor to:
identifying a traffic flow (Anumala fig. 5, 510 a flow being received i.e. identified)  
(Anumala fig. 5, 520 [0032]  flow characteristic i.e. application which  require certain bandwidth being determined and [0043] based on application type such as VoIP bandwidth requirement is known) ;
 determining a capacity of the SON (Anumala fig. 5,530 determining VPAN i.e. managing server characteristic see also [0033] capacity i.e. bandwidth of switching devices being determined); 
Anumala does not teach that may benefit from being routed via a service optimizing node (SON) that is capable of providing a value added service (VAS) to the traffic flow;
However Chelsea from a similar field of endeavor teaches a traffic that may benefit from being routed via a service optimizing node (SON) that is capable of providing a value added service (VAS) to the traffic flow (Examiner notes in [0002] that valued added service (VAS) is one of “caching, transcoding and virus scanning” Chelsea [0035] traffic destined to specific i.e. traffic flow being identified as available to being routed via VAS which provide specific processing).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chelsea and the teaching Anumala to use a VAS to provide specific processing to specific flow. Because Chelsea teaches a method of providing efficient traffic diversion in a SDN network in order to provide value added service (Chelsea [0011])
The combination of Anumala and Chesla does not teach SON, based on the determined capacity demand of the traffic flow and the determined capacity of the SON 
informing a flow switch of the SDN that the traffic flow should bypass the SON as a result of determining that the SON cannot accommodate the determined capacity demand of the traffic flow
However Halligan from a similar field of endeavor teaches SON(Halligan[0048] L7 SDN may be a video optimization service optimizing flow),  based on the determined capacity demand of the traffic flow and the determined capacity of the SON determining whether the SON cannot accommodate the determined capacity demand of the traffic flow (Halligan [0101] a determination that a L7-SDN is not able to accommodate flows and [0102] deep packet inspection which allow types of data i.e. bandwidth requirement and [0089] the L7 application is a video optimization service) and
informing a flow switch of the SDN that the traffic flow should bypass the SON as a result of determining that the SON cannot accommodate the determined capacity demand of the traffic flow (Halligan [0101] a determination that a L7-SDN is not able to accommodate flows and instruction being sent to a device so that flow can bypass appliance and [0032] a controller controlling L7 SDN and [0037] L7 SDN communicatively connected to controller and [0041] L7 application is for services optimization).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Halligan and the combined teaching of Anumala and Chesla to use deep packet inspection in order to (Halligan [0011]).

As to claim 12.  The combination of Anumala, Chelsea and Halligan teaches all the limitations of the parent claim 8,
Anumala teaches wherein the traffic flow is identified based on destination IP-address, protocol and/or destination port (Anumala [0031] sources and destination IP address based on which flow type is identified)

As to claim 14. The combination of Anumala, Chelsea and Halligan teaches all the limitations of the parent claim 8,
Anumala teaches identifying a first traffic flow that may benefit from being routed via the SON (Anumala fig. 5, 510 a flow being received i.e. identified and see also [0034] characteristic of a first flow among multiple flow being determined)  
determining a capacity demand of the first traffic flow Anumala fig. 5, 520 [0032]  flow characteristic i.e. application which  require certain bandwidth being determined and [0043] based on application type such as VoIP bandwidth requirement is known and see also [0034] characteristic of a first flow among multiple flow being determined),
The combination of Anumala and Chelsea does not teach based on the determined capacity demand of the first traffic flow and the determined capacity of the SON, determining whether the SON can accommodate the determined capacity demand of the first traffic flow and

However Halligan from a similar field of endeavor teaches based on the determined capacity demand of the traffic flow and the determined capacity of the SON determining whether the SON cannot accommodate the determined capacity demand of the traffic flow (Halligan [0101] a determination that a L7-SDN is not able to accommodate flows and [0102] deep packet inspection which allow types of data i.e. bandwidth requirement and [0089] the L7 application is a video optimization service) and
informing a flow switch of the SDN that the traffic flow should bypass the SON as a result of determining that the SON cannot accommodate the determined capacity demand of the traffic flow (Halligan [0101] a determination that a L7-SDN is not able to accommodate flows and instruction being sent to a device so that flow can bypass appliance and [0032] a controller controlling L7 SDN and [0037] L7 SDN communicatively connected to controller and [0041] L7 application is for services optimization).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Halligan and the combined teaching of Anumala and Chesla to use deep packet inspection in order to decide which path flow should take. Because Halligan teaches introduction of layer 7 applications in service chain in a SDN network (Halligan [0011]).

As to claim 15. The combination of Anumala, Chesla and Halligan teaches all the limitations of the parent 1, Anumala teaches a computer program product comprising a non-transitory computer readable medium comprising a computer program comprising computer readable code (Anumala [0046] processor and memory) which, when run in a processing unit comprised in a sampling node causes the sampling node to perform the method of claim 1.

As to claim 17 The combination of Anumala, Chelsea and Halligan teaches all the limitations of the parent claim 8,
Anumala teaches identifying a second traffic flow that may benefit from being routed via the SON (Anumala fig. 5, 510 a flow being received i.e. identified and see also [0034] characteristic of a first flow among multiple flow being determined)  
determining a capacity demand of the  second traffic flow (Anumala fig. 5, 520 [0032]  flow characteristic i.e. application which  require certain bandwidth being determined and [0043] based on application type such as VoIP bandwidth requirement is known and see also [0034] characteristic of a first flow among multiple flow being determined),
The combination of Anumala and Chelsea does not expressly teach a second traffic flow,  based on the determined capacity demand of the second traffic flow and the determined capacity of the SON, determining whether the SON can accommodate the determined capacity demand of the second traffic flow and

However Halligan from a similar field of endeavor teaches a second traffic flow (Anumala [0026] different types of traffic and [0033] multiple data flow) ,   based on the determined capacity demand of the traffic flow and the determined capacity of the SON determining whether the SON cannot accommodate the determined capacity demand of the traffic flow (Halligan [0101] a determination that a L7-SDN is not able to accommodate flows and [0102] deep packet inspection which allow types of data i.e. bandwidth requirement and [0089] the L7 application is a video optimization service) and
informing a flow switch of the SDN that the traffic flow should bypass the SON as a result of determining that the SON cannot accommodate the determined capacity demand of the traffic flow (Halligan [0101] a determination that a L7-SDN is not able to accommodate flows and instruction being sent to a device so that flow can bypass appliance and [0032] a controller controlling L7 SDN and [0037] L7 SDN communicatively connected to controller and [0041] L7 application is for services optimization).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Halligan and the combined teaching of Anumala and Chesla to use deep packet inspection in order to decide which path flow should take. Because Halligan teaches introduction of layer 7 applications in service chain in a SDN network (Halligan [0011]).

9.            Claims 2,6,9,10,13 are rejected under 35 U.S.C. 103 as being unpatentable over Anumala et al. (US-PG-PUB 2014/0254406 A1) in view of Chesla et al. (US-PG-PUB 2013/0320734 A1) in view of Halligan et al. (US-PG-PUB 2016/0205015 A1)
and in view of Hu (US-PG-PUB 2016/0094395 A1).

As to claim 2. The combination of Anumala, Chelsea and Halligan teaches all the limitations of the parent claim 1,
The combination of Anumala, Chesla and Halligan does not teach wherein
determining the capacity demand of the traffic flow comprises determining a total capacity demand of the traffic flow within a total amount of the traffic based on, the assumption that a distribution of individual traffic flow among the traffic flows is the same within the total amount of traffic flows as within the fraction of the total amount of traffic flows
However Hu from a similar field of endeavor teaches wherein
determining the capacity demand of the traffic flow comprises determining a total capacity demand of the traffic flow within a total amount of the traffic based on (Hu fig. 7 step 740):
a fractional capacity demand of the flow within fraction of the total amount of the traffic flows (Hu [0069] a request for a service i.e. voice call, message and video with equal distribution of demand over a period of time or sample of time consuming part of the total amount of available traffic), and 
 (Hu [0069] a request for a service i.e. voice call, message and video with equal distribution of demand over a period of time or sample of time consuming part of the total amount of available traffic).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hu and the combined teaching of Anumala, Halligan and Chelsea to use a notification in order to divert flow. Because Hu teaches for dynamically managing resources in order to meet customer demand and optimize resource utilization (Hu [0018] [0019]).

As to claim 6. The combination of Anumala, Chelsea and Halligan teaches all the limitations of the parent claim 1,
The combination of Anumala, Chesla and Halligan does not teach traffic flows based on at least one of: the number of times a traffic flow is present within a fraction of a total amount of traffic flows, capacity demand of a traffic flow, or, a priority indication of a traffic flow, selecting a traffic flow that should be sent to the SON based on the sorting of traffic flow
However Hu from a similar field of endeavor teaches  traffic flows based on at least one of: the number of times a traffic flow is present within a fraction of a total amount of traffic flows, capacity demand of a traffic flow, or, a priority indication of a traffic flow (Hu [0045] a classification being done based on priorities) and
(Hu [0044] a selection module) a traffic flow that should be sent to the SON based on the sorting of traffic flow (Hu [0046] a classification of data based on which a determination is made as of whether the data or flow meet certain criteria in order to know whether it can go through a specific GW).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hu and the combined teaching of Anumala, Chelsea and Halligan to use a notification in order to divert flow. Because Hu teaches for dynamically managing resources in order to meet customer demand and optimize resource utilization (Hu [0018] [0019]).

As to claim 9 The combination of Anumala, Chelsea and Halligan teaches all the limitations of the parent claim 8,
The combination of Anumala, Chelsea and Halligan does not teach wherein determining the capacity demand of the traffic flow comprises determining a total capacity demand of the traffic flow within a total amount of the traffic based on, a fractional capacity demand of the flow within fraction of the total amount of the traffic flows
However Hu from a similar field of endeavor teaches Wherein determining the capacity demand of the traffic flow comprises determining a total capacity demand of the traffic flow within a total amount of the traffic based on (Hu fig. 7 step 740):
a fractional capacity demand of the flow within fraction of the total amount of the traffic flows (Hu [0069] a request for a service i.e. voice call, message and video with equal distribution of demand over a period of time or sample of time consuming part of the total amount of available traffic), and 
the assumption that a distribution of individual traffic flow among the traffic flows is the same within the total amount of traffic flows as within the fraction of the total amount of traffic flows (Hu [0069] a request for a service i.e. voice call, message and video with equal distribution of demand over a period of time or sample of time consuming part of the total amount of available traffic).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hu and the combined teaching of Anumala, Chelsea and Halligan to use a notification in order to divert flow. Because Hu teaches for dynamically managing resources in order to meet customer demand and optimize resource utilization (Hu [0018] [0019]).

As to claim 10. The combination of Anumala, Chelsea and Halligan teaches all the limitations of the parent claim 8,
The combination of Anumala, Chelsea and Halligan does not teach wherein the capacity demand of the traffic flow is defined as an amount of data associated with the traffic flow 
 wherein the capacity demand of the traffic flow is defined as an amount of data associated with the traffic flow (Hu [0074] a request for a service which require a certain capacity and [0015] video, message and voice call which each require a certain amount of bandwidth over a specific period of time).
(Hu [0018] [0019]).

As to claim 13. The combination of Anumala, Chelsea and Halligan teaches all the limitations of the parent claim 8
The combination of Anumala, Chelsea and Halligan does not teach sort traffic flows based on at least one of: the number of times a traffic flow is present within a fraction of a total amount of traffic flows, capacity demand of a traffic flow, or, a priority indication of a traffic flow, Select a traffic flow that should be sent to the SON based on the sorting of traffic flow
However Hu from a similar field of endeavor teaches sort traffic flows based on at least one of: the number of times a traffic flow is present within a fraction of a total amount of traffic flows, capacity demand of a traffic flow, or, a priority indication of a traffic flow (Hu [0045] a classification being done based on priorities) and
Select (Hu [0044] a selection module) a traffic flow that should be sent to the SON based on the sorting of traffic flow (Hu [0046] a classification of data based on which a determination is made as of whether the data or flow meet certain criteria in order to know whether it can go through a specific GW).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hu and the combined (Hu [0018] [0019]).

10.          Claims 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anumala et al. (US-PG-PUB 2014/0254406 A1) in view of Chesla et al. (US-PG-PUB 2013/0320734 A1) in view of Halligan et al. (US-PG-PUB 2016/0205015 A1)
and further in view of Payer et al. (US-PG-PUB 2017/0150393 A1). 

As to claim 4.    The combination of Anumala, Chelsea and Halligan teaches all the limitations of the parent claim 1
The combination of Anumala, Chelsea and Halligan does not teach wherein the capacity demand of a flow is defined as a data bit rate 
                However Payer from a similar field of endeavor teaches wherein the capacity demand of a flow is defined as a data bit rate (Payer [0066] bit rate of each packet flow which is capacity demand).
                Therefore it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Payer and the combined teaching of Anumala, Chelsea and Halligan to use flow classification to divert flow via a VAS node. Because Payer teaches a method of providing flexibility by providing specific treatment to each flow using dynamic quality of service management thus providing better quality of service (Payer [0011][0021]).

As to claim 11. The combination of Anumala, Chelsea and Halligan does not teach all the limitations of the parent claim 8
The combination of Anumala, Chelsea and Halligan does not teach wherein the capacity demand of a flow is defined as a data bit rate 
                However Payer from a similar field of endeavor teaches wherein the capacity demand of a flow is defined as a data bit rate (Payer [0066] bit rate of each packet flow which is capacity demand).
         Therefore it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Payer and the combined teaching of Anumala, Chelsea and Halligan to use flow classification to divert flow via a VAS node. Because Payer teaches a method of providing flexibility by providing specific treatment to each flow using dynamic quality of service management thus providing better quality of service (Payer [0011][0021]).


11.Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anumala et al. (US-PG-PUB 2014/0254406 A1) in view of Chesla et al. (US-PG-PUB 2013/0320734 A1) in view of Halligan et al. (US-PG-PUB 2016/0205015 A1) and in view of Song et al. (US-PG-PUB 2018/0270159 A1).

As to claim 18.    The combination of Anumala, Chelsea and Halligan teaches all the limitations of the parent claim 8,
 (Anumala fig. 5, 510 a flow being received i.e. identified and see also [0034] characteristic of a first flow among multiple flow being determined)  
determining a capacity demand of the  second traffic flow Anumala fig. 5, 520 [0032]  flow characteristic i.e. application which  require certain bandwidth being determined and [0043] based on application type such as VoIP bandwidth requirement is known and see also [0034] characteristic of a first flow among multiple flow being determined),
The combination of Anumala and Chelsea does not expressly teach a second traffic flow,  based on the determined capacity demand of the second traffic flow and the determined capacity of the SON, determining whether the SON can accommodate the determined capacity demand of the second traffic flow and
informing the flow switch of the SDN that the second traffic flow should be sent to the SON as a result of determining that the SON can accommodate the determined capacity demand of the first traffic flow
However Halligan from a similar field of endeavor teaches a second traffic flow (Anumala [0026] different types of traffic and [0033] multiple data flow) ,   based on the determined capacity demand of the traffic flow and the determined capacity of the SON determining whether the SON cannot accommodate the determined capacity demand of the traffic flow (Halligan [0101] a determination that a L7-SDN is not able to accommodate flows and [0102] deep packet inspection which allow types of data i.e. bandwidth requirement and [0089] the L7 application is a video optimization service) and
 (Halligan [0101] a determination that a L7-SDN is not able to accommodate flows and instruction being sent to a device so that flow can bypass appliance and [0032] a controller controlling L7 SDN and [0037] L7 SDN communicatively connected to controller and [0041] L7 application is for services optimization).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Halligan and the combined teaching of Anumala, Chelsea to use deep packet inspection in order to decide which path flow should take. Because Halligan teaches introduction of layer 7 applications in service chain in a SDN network (Halligan [0011]).
The combination of Anumala, Chelsea and Halligan does not expressly teach determine a remaining capacity of the SON after the SON accommodates the capacity demand of the first traffic flow;
However Song from a similar field of endeavor teaches determine a remaining capacity of the SON after the SON accommodates the capacity demand of the first traffic flow (Song [0040] a remaining capacity of a system after processing a first flow requiring a first part of the system bandwidth);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Song and the combined teaching of Anumala, Chesla and Halligan to use traffic flow table in order to (Song [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/VOSTER PREVAL/Examiner, Art Unit 2412                                                                                                                                                                   
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412